DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the claims
Claims 20-31 are pending and are under examination.
Priority
This application is a divisional of 13876022, filed 06/10/2013, which is a 371 of PCT/US11/62618, filed 11/30/2011, which claims the benefit of 61420119, filed 12/06/2010.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-24, 26, and 29-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tepper et al. (US 20080026041A1) in view of Kshirsagar et al. (WO 2009/085357 A2).
With respect to claim 20, the claim specifies a kit, but does not specifically claim any structure related to a kit. Therefore, since a kit can consist of its components without any other structure, the BRI will be the components of the kit.  Moreover, it will be assumed that “the fibers that form the porous fibrous nonwoven matrix” refer to only the at least one fibrillated fiber, at least one bicomponent fiber, and at least one glass fiber, as those are the fibers mentioned.
Tepper, throughout the reference and especially at abstract, [0004], [0014]-[0017], [0037]-[0041], [0079]-[0080], [0092], [0170], [0197], and claims 1-24 teaches a concentration device comprising a porous fibrous nonwoven matrix comprising at least one fibrillated fiber (fibrillated cellulose), at least one bicomponent fiber, and at least one glass fiber (microglass) as well as a plurality of particles of at least one concentration agent that comprises at least one metal silicate, said particles being enmeshed in said porous fibrous nonwoven matrix.  Tepper at [0147] also teaches a filter holder (testing container). Tepper at [0017], [0079], [0121] teaches that the filter will filter bacteria and thereby concentrate it. Tepper at [0101] teaches that the bicomponent fibers have a diameter of 20 microns and a ½ a cm length.  While the microglass diameters were lower (see [0104]), Tepper discusses different sizes, indicating that one could optimize the dimensions of the microglass. Moreover, Tepper at claim 8 and [0101] teaches that the second fibers (i.e. microglass and fibrillated cellulose have a diameter that is about 10 times the average diameter of the nano alumina fibers and teaches that it was produced with 5 micron diameter alumina, indicating that it was at least 50 microns.  It would be routine to optimize the size of the fibers, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, changes in size are obvious.     See also MPEP §2144.04.
Tepper does not teach amorphous spheroidized metal silicate.
However, Kshirsagar, throughout the reference and especially at 1-7, teaches a similar device using amorphous spheroidized metal silicate and allows for concentration of microorganisms. Kshirsagar at id. also teaches a kit and a testing container.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used amorphous spheroidized metal as a microorganism concentration agent, as taught by Kshirsagar, in the kit of Tepper.
One of ordinary skill in the art would have been motivated to have used amorphous spheroidized metal as a microorganism concentration agent, as taught by Kshirsagar, in the kit of Tepper, because Tepper teaches using a metal silicate as a concentrating agent and Kshirsagar teaches that an amorphous spherodized metal silicate (which is a type of the agent used in Tepper) allows for concentration of microorganisms. One would be motivated to use it to concentrate microorganisms.
One of ordinary skill in the art would have a reasonable expectation of success, because the compounds taught by Kshirsagar are a type of those used in Tepper.

With respect to claim 22, Kshirsagar at 9 teaches that the particles can be applied to a nonwoven filter and that the sample and concentration agents are applied to a capped, closed or sealed container. When read in view of the device and filter holder of Tepper, it would be obvious to have the filter in a capped, closed, or sealed container.
With respect to claim 23, Kshirsagar at 9 teaches a test tube as a container.
With respect to claim 24, Kshirsagar at 15 teaches a sterile container.
With respect to claim 26, Kshirsagar at Table 1 and [0099] teaches that the amount of the plurality of particles in the concentration device is at least 20% based on total weight of the concentration device.
With respect to claim 29-30, Kshirsagar at 15 teaches testing agents including luciferase enzyme.
With respect to claim 31, Kshirsagar at 6 teaches amorphous, spheroidized magnesium silicate.
Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tepper et al. (US 20080026041A1) in view of Kshirsagar et al. (WO 2009/085357 A2), as applied to claim 20, and further in view of Toreki et al. (US20090181157A1).
With respect to claim 25, Tepper at [0200] teaches collecting the sample into sterile vials.
Tepper and Kshirsagar do not teach sterile forceps.

It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have included sterile forceps, as taught by Toreki, in the kit of Tepper, as modified by Kshirsagar.
One of ordinary skill in the art would have been motivated to have included sterile forceps, as taught by Toreki, in the kit of Tepper, as modified by Kshirsagar, because one would want to handle items containing bacteria or the filtrate in a sterile manner in order to later assay the bacteria. Since Tepper teaches using sterile vials, one would want to use sterile forceps to keep it sterile.
One of ordinary skill in the art would have a reasonable expectation of success, because including sterile forceps is routine.
Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tepper et al. (US 20080026041A1) in view of Kshirsagar et al. (WO 2009/085357 A2), as applied to claim 20, and further in view of Freese et al. (US20070272606A1).
With respect to claim 27, Tepper and Kshirsagar do not teach Gurley time.
However, Freese, throughout the reference and especially at [0040]-[0060] teach a similar filter and teaches the claimed Gurley times and teaches that Gurley time indicates air permeability. 
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have optimized the Gurley time, as taught by Freese,  in the kit of Tepper, as modified by Kshirsagar.

One of ordinary skill in the art would have a reasonable expectation of success, because Freese teaches a similar filter.

Claim 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tepper et al. (US 20080026041A1) in view of Kshirsagar et al. (WO 2009/085357 A2), as applied to claim 20, and further in view of Howard et al. (US5230949A).
With respect to claim 28, Tepper and Kshirsagar do not teach a void volume.
However, Howard, throughout the reference and especially at abstract, 7:15-20, 10:30-35, teaches a similar nonwoven filter with the claimed void volume, which allows for wettability.
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have included the claim void volume, as taught by Howard,  in the kit of Tepper, as modified by Kshirsagar.
One of ordinary skill in the art would have been motivated to have included the claim void volume, as taught by Howard, in the kit of Tepper, as modified by Kshirsagar, in order to improve wettability.  
One of ordinary skill in the art would have a reasonable expectation of success, because Howard teaches a similar filter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 15558300 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches all limitations of the independent claim (the lumined or cannulated device/integrated assembly is the container). Claim 4 teaches an overlapping range, which will render the claimed range obvious. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 20-31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 15/509,501 in view of Tepper et al. (US 20080026041A1).
Copending Application No. 15/509,501 teaches a very similar device; however, it does not specify that one fiber is fibrillated and one fiber is glass and a testing container. 
Tepper, throughout the reference and especially at abstract, [0004], [0014]-[0017], [0037]-[0041], [0079]-[0080], [0092], [0170], [0197], and claims 1-24 teaches a concentration device comprising a porous fibrous nonwoven matrix comprising at least one fibrillated fiber, at least one bicomponent fiber, and at least one glass fiber as well as a plurality of particles of at least one concentration agent that comprises at least one metal silicate, said particles being enmeshed in said porous fibrous nonwoven matrix.  Tepper at [0147] also teaches a filter holder (testing container). . Tepper at [0101] teaches that the bicomponent fibers have a diameter of 20 microns and a ½ a cm length.  While the microglass diameters were lower (see [0104]), Tepper discusses multiple sizes indicating that one could optimize the dimensions of the microglass. Moreover, Tepper at claim 8 and [0101] teaches that the second fibers (i.e. microglass and fibrillated cellulose have a diameter that is about 10 times the average diameter of the nano alumina fibers and teaches that it was produced with 5 micron diameter 
It would have been prima facie obvious at the time the invention was made, for one of ordinary skill in the art to have used one fiber is fibrillated and one fiber is glass and a testing container using the claimed diameters of fibers, as taught by Tepper, in the kit of Copending Application No. 15/509,501.
One of ordinary skill in the art would have been motivated art to have used one fiber is fibrillated and one fiber is glass and a testing container using the claimed diameters of the fibers, as taught by Tepper, in the kit of Copending Application No. 15/509,501, because of the improved properties of these materials.
One of ordinary skill in the art would have a reasonable expectation of success, because these are similar filters.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments filed 08/09/2021 have been fully considered but are not persuasive  overcome the rejections under 35 USC 103 and obviousness type double patenting.  
In regards to 35 USC 103 rejection over Tepper, Applicant argued that the nano alumina fibers have a smallest dimension of less than about 50nm, which is 200 times smaller than the recited of fibers in claim 20 of at least 10 micrometers and thus the 
The above arguments have fully been considered but are not found persuasive because Tepper teaches forming nano alumina fibers with a plurality of second fibers and the plurality of second fibers may include fibrillated fiber, bicomponent fiber and glass fiber (see claims 4 and 7; paragraphs 80, 170). Tepper teaches fibers of pore size greater than 10um (paragraph 80). Tepper at [0101] teaches that the bicomponent fibers have a diameter of 20 microns and a ½ a cm length.  Tepper discusses different sizes, indicating that one could optimize the dimensions of the microglass. Moreover, Tepper at claim 8 and [0101] teaches that the second fibers (i.e. microglass and fibrillated cellulose have a diameter that is about 10 times the average diameter of the nano alumina fibers and teaches that it was produced with 5 micron diameter alumina, indicating that it was at least 50 microns.  It would be routine to optimize the size of the fibers, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, changes in size are obvious.  In regards to Applicant’s arguments regarding Tepper with having nano alumina fiber cannot provides obviousness, it is noted the claim 1 is not limited only to the fibers listed by (i), (ii) and (iii) (of 10micrometer diameter and 0.5 millimeter length), but the expression “the fibers comprising …(i) at least one fibrillated fiber…….(iii) at least one glass fiber ….diameter 
In regards to double patenting rejection over Application No. 15/558,300, claim 4 recites length of less than 50 millimeter which overlaps with the at least 0.5 millimeters as claimed. Claim 1 teaches plurality of concentration agent particles enmeshed in the fibrous porous matrix and thus various diameter of fibers for accommodating the particles would be obvious. .  It would be routine to optimize the size of the fibers, because "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, changes in size are obvious.     See also MPEP §2144.04. Regarding arguments of withdrawal of double patenting rejection later filed application, double patenting is withdrawn prior to allowance and the claims are not in condition for allowance.
In regards to double patenting rejection over US Application 15/509,501 in view of Tepper, as discussed above, the Office maintained that Tepper renders obvious the dimension limitations and the instant claims are not limited to the recited fibers with the recited dimensions as the “comprising” term allows other fibers of lower dimensions.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Shafiqul Haq/Primary Examiner, Art Unit 1641